Berry, J.
The appellant, Bunnell, is an executrix of the last will of Bussell Post. Commissioners were duly appointed to receive, examine and adjust all claims against the testator’s estate. Proceeding duly and regularly in all respects, they completed and filed their report. The appellant," while executrix, paid, out of funds not belonging to the estate, claims against the same, to the amount of $5,000. These claims were valid against the estate, and would have been properly allowable by the commissioners had they been presented. They never were presented, and of course were never allowed. The appellant asks that her payments of the claims mentioned may be allowed to her in the settlement of her account ■ as ■executrix.
The general rule prescribed by statute is that all claims against the estate of a deceased person must be presented to commissioners; otherwise they are barred. Gen. St. c. 53, § 14; Commercial Bank of Kentucky v. Slater, 21 Minn. 172. To this rule some exceptions are made by statute, but none of the exceptions apply to this case. If an executor pays claims against the estate of his testator, such as are required to - be submitted to commissioners, there is certainly no reason why he should stand in any better position, as respects such ■claims, than the creditors to whom he paid them would have stood, if he had not paid them. Before they can be allowed against the estate, either upon the settlement of the executor’s account or otherwise, they must have been presented to, and allowed by, commissioners; or, if disallowed by them, they must have been allowed upon the appeal provided by law. To hold otherwise would be to hold that the inflexible rule of law prescribed by the statute may be wholly disregarded at the pleasure of an executor. The reason for upholding the rule is just as strong where the claim has been paid by an executor as where it is retained by the original *381creditor. In both cases, there is the same necessity that the claim shall be examined and adjusted by the authorized tribunal, and that it should be barred, if not so examined and adjusted in the manner provided by law.
The facts that the appellant and Mrs. Post, one of the respondents, are joint exeeutresses of the will, and also the residuary legatees, and that the payments made by the appellant were made with the knowledge and consent of Mrs. Post, are not important. Even if, in such circumstances, Mrs. Post were in any way bound or estopped as respects her personal interests in the estate, it would be her right and duty, in the discharge of her trust as executrix, to take care of the interests of the creditors and the specific legatees. And in this case, where it affirmatively appears that if the appellant is allowed for the payments mentioned, the estate will be insufficient to pay debts and specific legacies, this duty plainly requires her to object to such allowance. The specific legatees, who are also respondents, objected below, as they object here, to such allowance. They clearly have a right to object, whether either executrix does or not. Gen. St. c. 54, § 14, requiring notice of the time and place of examining and allowing an executor’s account to be given to all persons interested, manifestly contemplates a right in every such person to object to the allowance of any item in such account’which he deems objectionable.
From these considerations, it follows that the probate court was right in refusing to allow the items in the appellant’s account for payment of the claims mentioned, and the judgment of the district court affirming such refusal is accordingly affirmed.